 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                      UNITED STATES DISTRICT COURT
 9            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
                                         )            No. CV 18-5228 SP
11   KIMBERLY WITHAM,                    )
12                                       )            [PROPOSED] ORDER AWARDING
           Plaintiff,                    )            EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND SEVEN HUNDRED SEVEN DOLLARS AND 60/100 ($3,707.60)
22   subject to the terms of the stipulation.
23
24                December 5, 2019
           DATE: ___________           ____________________________________
25
                                       HON. SHERI PYM,
26                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                                -1-
